Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art does not teach separately or in combination the claimed subject matter of a first strain sensor for measuring a first blade bending moment of a rotor blade of the wind turbine in a first spatial direction; a second strain sensor for measuring a second blade bending moment of a rotor blade of the wind turbine in a second spatial direction, which differs from the first spatial direction; an arrangement for determining constant components of forces and moments of the rotor blades provided in the wind turbine; and a controller for combining the first blade bending moment, the second blade bending moment and the constant components, wherein, for determining constant components, the arrangement comprises a sensor, and the arrangement is provided in the hub or nacelle of the wind turbine.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 9, the closest found prior art does not teach separately or in combination the claimed subject matter of measuring blade bending moments of a rotor blade of the wind turbine in at least two different spatial directions; measuring constant components of forces and moments of the rotor blades provided in the wind turbine; and at least one of monitoring and controlling the wind turbine by combining the blade bending moments and constant components, wherein the constant components of the forces and moments of two or more rotor blades are measured by means of a sensor.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        2/5/2022